Citation Nr: 1341122	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  03-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981, followed by additional service in the Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2002 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In September 2007, the Board remanded this claim for further development.  Pursuant to the Board's remand directives, additional private treatment records were obtained and the Veteran was afforded a VA examination in July 2009.  Subsequently, the Board denied the benefit on appeal in December 2009. 

The Veteran filed an appeal with the Veterans Claims Court in January 2010.  In July 2010, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the December 2009 Board decision and remanding the case for compliance with the terms of the JMR. 

The case was returned to the Board, and, in January 2011, the Board again denied the benefit on appeal.  The Veteran filed another appeal with the Court, and, in November 2011, the Court Clerk granted another JMR, vacating the Board's January 2011 decision and remanding the case for compliance with the terms of the JMR.  

The case was, again, returned to the Board, and in November 2012, the Board remanded this claim for further development.  Pursuant to the Board's remand directives, additional VA outpatient treatment records were obtained and associated with the file on the "Virtual VA" system and the Veteran was afforded a VA examination in February 2013.  The case has been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  



FINDINGS OF FACT

1.  A bilateral shoulder injury or disorder was not shown in service or during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) while in the Reserve.

2.  A bilateral shoulder disorder, diagnosed as degenerative arthritis, was not shown to a compensable degree within one year of service; symptoms of a bilateral shoulder disorder were not continuous since service.  

3.  A current bilateral shoulder disorder, diagnosed as strain and degenerative arthritis, is not causally or etiologically related to service.


CONCLUSION OF LAW

A chronic bilateral shoulder disorder was not incurred in or aggravated by service, or by a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24), 1131, 1132, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with degenerative arthritis of both shoulders.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d at 1331.

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In addition to the laws and regulations outlined above, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.  

Post-service evidence reflects left shoulder symptomatology starting in July 2001.  At that time, the Veteran reported left shoulder pain at a VA outpatient treatment session.  On VA examination in November 2001, he reported bilateral shoulder pain and was diagnosed with a bilateral shoulder strain.  On VA examination in February 2013, he was diagnosed with degenerative arthritis of the shoulders.  Therefore, right and left shoulder disorders are currently shown.

With respect to an in-service incurrence, the Veteran testified at a May 2004 Decision Review Officer (DRO) hearing that he injured his shoulders after falling in a ship.  He also alleged that his shoulders were re-injured during a motorcycle accident, which occurred on his way to a weekend drill with the Reserve.

The evidence does not reflect an in-service incurrence or injury despite the Veteran's assertions to the contrary.  This finding is supported by the fact that service treatment records do not reflect complaints of, treatment for, or a diagnosis related to the shoulders.  

The Board also reviewed the available Reserve records in an effort to verify the Veteran's contention that he injured his shoulders during a period of ACDUTRA or INACDUTRA.  The Veteran indicated in his May 1983 Report of Medical History that he did not have, nor had he ever had a painful or "trick" shoulder.  While it appears that the Reserve records in the file are limited, a response to a February 2005 request by the RO for additional service treatment records from his period of service with the Naval Reserve indicated there were no additional medical records available.  Based on the information available, no bilateral shoulder disorder was recorded in service.

As the Veteran's current bilateral shoulder disorder, diagnosed as degenerative arthritis, is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown.  See 38 C.F.R. § 3.303(b).

Post-service evidence does not reflect shoulder symptomatology for many years after separation from service.  As noted above, left shoulder pain was first noted in a July 2001 and reports of bilateral shoulder pain were not noted until the November 2001 VA examination.  Although the Veteran was diagnosed with a bilateral shoulder strain at that time, X-rays of his right and left shoulders were normal.  Thus, the first recorded symptomatology related to his shoulders came approximately twenty years following separation from service.  As such, the evidence does not reflect continuity of symptomatology of the shoulders. 

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has indicated that he continued to experience symptoms relating to his shoulders after he was discharged from the service.  He asserted that after injuring his right shoulder in a motorcycle accident while in route to a Reserve meeting, he claimed that he could not lift his arms above his head, was told that he has arthritis spurs in his shoulders, and took anti-inflammatory medicine for arthritis. 

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bilateral shoulder pain after separation from service.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral shoulder pain since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he did not complain of or receive treatment for bilateral shoulder pain or arthritis, and in the May 1983 Report of Medical History he denied arthritis and painful or 'trick' shoulders. 

While there is no separation examination of record, a March 1980 service treatment record shows that the Veteran reported swollen or painful joints.  However, a post-service May 1983 Reserve examination reflected that his upper extremities were clinically normal.  This suggests that any symptoms in service had resolved without chronic residuals. 

The immediate post-service evaluation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

Next, while not dispositive on its own, the Board emphasizes the multi-year gap between discharge from active duty service (1981) and initial reported symptoms related to a bilateral shoulder disorder in approximately 2001 (nearly a 20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The Board also notes that the Veteran sought treatment for other medical complaints since discharge from service, including a kidney stone, rib pain, and back pain.  Significantly, when he sought treatment for a kidney stone in 1988 (7 years after discharge) he denied any prior medical problems or complaints. 

He never reported complaints related to his shoulder pain.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  This evidence weighs against his current assertions that he had shoulder problems since discharge. 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history, and the absence of complaints or treatment for years after service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral shoulder disorder to active duty, despite his contentions to the contrary.

To that end, the Board places significant probative value on a February 2013 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported "due to physical training and shoulder injuries that occurred while on board ships in the US Navy he developed progressive bilateral shoulder pain, stiffness and reduced range of motion.  He did not seek medical attention for this condition while in the Navy.  He has received medical management for this condition including injections, nonsteroidal anti-inflammatory drugs (NSAIDS), pain medication, physical therapy (PT).  However his symptoms have not improved and continue."

After a physical examination, the examiner diagnosed the Veteran with degenerative arthritis of both shoulders.  The examiner opined that it was less likely than not that the Veteran's bilateral shoulder disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reflected that:

The Veteran's assertion that he hit his shoulders against the bulkhead on multiple times while stationed on a ship is undoubtedly true.  However, there is no good documentation that these episodes resulted in any shoulder injuries that required him to seek medical attention.  From my experience, this type of minor trauma is not severe enough or prolonged enough or repetitive enough to cause his current shoulder condition.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Bloom v. West, 12 Vet. App. 185, 187 (1999); See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000)

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, a bilateral shoulder disorder is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F3.d 1355 (Fed. Cir. 2009).

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

Next, the Board has considered whether presumptive service connection for arthritis, as a chronic disease, is warranted.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the evidence of record fails to establish any clinical manifestations of degenerative arthritis of the shoulders within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2001 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The Board acknowledges that the Veteran's claim for a bilateral shoulder disorder was characterized as "joint problems" on the August 2001 VCAA notice letter.  However, because he was provided the service connection regulations in a June 2003 statement of the case, and he provided competent testimony at his May 2004 DRO hearing, indicating an understanding as to the service connection requirements for this disorder, the Board finds that adjudication of this issue can proceed without prejudice.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

In June 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Specifically, the RO has obtained VA outpatient treatment records.  The Veteran submitted private treatment records, and he was provided an opportunity to set forth his contentions during the DRO hearing in May 2004.  Furthermore, a specific VA medical opinion pertinent to the claim was obtained in February 2013.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  


ORDER

Service connection for a chronic bilateral shoulder disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


